Citation Nr: 0424258	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  94-15 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as secondary to service-
connected disabilities.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to an increased rating for status post left 
jaw fracture with malunion of the mandible, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from February 1975 to November 
1985.

This matter came before the Board of Veterans' Appeals on 
appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia South Carolina and St. 
Petersburg, Florida.  Following the issuance of that last 
supplemental statement of the case (SSOC) in April 2003, the 
claims file was transferred to the jurisdiction of the RO in 
Nashville, Tennessee.

This case was previously the before the Board of Veteran's 
Appeals (Board) in September 2000.  At that time, the Board 
denied entitlement to an effective earlier than March 27, 
1990, for a grant of service connection for chronic left 
chest wall pain, D5-6 level, associated with scoliosis of the 
dorsal and lumbar spine.  Also, the Board held that the 
veteran's disability compensation is, as a matter of law, 
subject to recoupment of severance pay at a 40 percent 
rating.  

Additionally, the Board remanded the issues of entitlement to 
service connection for an acquired psychiatric disorder 
claimed as secondary to service-connected disabilities and 
entitlement to a TDIU to the RO for further development of 
the evidence.  

The case is once more before the Board for appellate 
consideration.  

This appeal is REMANDED to the RO via the Appeal Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  

REMAND

The law requires that all claims that are remanded by the 
Board or CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

A preliminary review of the evidence shows that the issue of 
entitlement to service connection for an acquired psychiatric 
disorder secondary to service-connected disabilities, remains 
unresolved, clinically.  See Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).

In September 2000, the Board remanded this case for 
additional development of the evidence to include a VA 
psychiatric examination to determine whether the veteran's 
service-connected disabilities caused or aggravated a 
psychiatric disorder.

The Board notes that the March 2003 VA psychiatric 
examination report with opinion added to the record fails to 
adequately comply with the directives of the Board's remand.  
The veteran's representative noted such fact in a June 2004 
informal hearing presentation.  

Where the remand orders of the Board or the CAVC are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
case must be remanded to afford the veteran an adequate VA 
psychiatric examination and nexus opinion.

Also, the veteran should be requested to complete an updated 
VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability with respect to his 
TDIU claim since he noted working at Verizon Wireless.

Also, the record shows that in an October 2000 rating 
decision, the RO denied entitlement to service connection for 
hemorrhoids and entitlement to a disability rating greater 
than 10 percent for status post left jaw fracture with 
malunion of the mandible.  

In November 2000, the veteran filed a notice of disagreement 
to the denial of his claims.  A statement of the case (SOC) 
addressing these two issues has not yet been issued, and a 
remand is necessary for this purpose, as well.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the veteran's claims and 
to ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the AMC, in Washington, DC, 
for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

In this regard, the veteran should be 
provided a VA Form 21-8940, Veterans 
Application for Increased Compensation 
Based on Unemployability for completion 
as the information is vital for 
consideration of his TDIU claim. 

2.  The veteran should be afforded a VA 
psychiatric examination by a board 
certified psychiatrist, who has not 
previously examined the veteran, 
including on a fee basis, if necessary, 
for determining whether a causal or 
etiologic relationship exists between the 
veteran's service-connected-disabilities 
and the onset of any identifiable 
acquired psychiatric disorder.  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The psychiatric examiner should express 
an opinion on the following questions: Is 
it at least as likely as not (that is, 50 
percent or greater chance) that a causal 
or etiologic relationship exists between 
the veteran's service-connected chronic 
left chest wall pain, D5-6 level, 
associated with scoliosis of the dorsal 
and lumbar spine; status post left jaw 
fracture with malunion of the mandible; 
psoriasis and residuals of fractures of 
the third and fourth right toes and the 
onset of any identifiable acquired 
psychiatric disorder?  

If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the psychiatric examiner must 
address the following medical issues:

(a) The baseline manifestations that are 
due to the effects of the psychiatric 
disorder(s) noted on examination.




(b) The increased psychiatric 
manifestations that, in the 
psychiatrist's opinion, are proximately 
due to the service-connected chronic left 
chest wall pain, D5-6 level, associated 
with scoliosis of the dorsal and lumbar 
spine; status post left jaw fracture with 
malunion of the mandible; psoriasis and 
residuals of fractures of the third and 
fourth right toes; based on medical 
considerations, and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of the psychiatric disorder(s) are 
proximately due to the service-connected 
chronic left chest wall pain, D5-6 level, 
associated with scoliosis of the dorsal 
and lumbar spine; status post left jaw 
fracture with malunion of the mandible; 
psoriasis and residuals of fractures of 
the third and fourth right toes.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the requested examination 
report and required opinion should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, corrective procedures should be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).


4.  The RO should issue a SOC to the 
veteran and his representative on the 
issues of service connection for 
hemorrhoids and entitlement to a 
disability rating greater than 10 percent 
for status post left jaw fracture with 
malunion of the mandible.  The veteran 
must be advised of the time limit in 
which he can perfect an appeal to the 
Board on these issues by filing a 
substantive appeal.  See 38 C.F.R. § 
20.302(b).  If, and only if, an appeal is 
perfected on one or both of these issues, 
should they be returned to the Board.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the issues of 
entitlement to service connection for a 
psychiatric disorder secondary to 
service-connected disabilities and 
entitlement to a TDIU should be formally 
readjudicated.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  







No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims.  38 C.F.R. § 3.655 (2003). 



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




